                                                                                       United States District Court
           Sealed                                                                        Southern District of Texas
Public and unofficial staff access
     to this instrument are                                                                 ENTERED
   prohibited by court order UNITED STATES DTRICT COURT                                   January 07, 2021
                                 SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

   UNITED STATES OF AMERICA                        '
                                                   '
   v.                                              '   CRIMINAL NO.:           4:21cr06
                                                   '
   JOHN DOE 1 aka USER “`Mark”, et al              '

                                      SEALED           ORDER

        On this day came on for consideration the Government=s Motion To Seal the Indictment, and

   the Court is of the opinion that said Motion should be, and the same is hereby, GRANTED.

               IT IS THEREFORE, ORDERED that the Indictment, the Government=s Motion To

   Seal Indictment, and the Order Sealing Indictment all be sealed together.

               IT IS FURTHER ORDERED that the Indictment, Motion, and Order will

   automatically be unsealed upon the arrest of the defendant without further Order of this Court.

               IT IS FURTHER ORDERED that the United States Marshal=s Service for the

   Southern District of Texas shall enter the Warrant for Arrest of the above defendants into the

   National Crime Information Center (NCIC) database upon the oral or written request of any

   Assistant United States Attorney for the Southern District of Texas.

             IT IS FURTHER ORDERED that the United States District Clerk provide copies,

   including certified copies, of the Indictment and Arrest Warrants to the United States Attorney=s

   Office, specifically, but not limited to, Kimberly Ann Leo, and the investigating law enforcement

   agency, the Homeland Security Investigations (HSI), specifically, but not limited to Special Agent

   Joshua Conrad, upon his request and without further order of the Court.


                                                Signed on this_______day
                                                                6th      of January, 2021.


                                                ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
